Citation Nr: 1719576	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to an initial increased disability rating in excess of 10 percent for lumbosacral strain.

3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

4. Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

According to the March 2010 rating decision, the issue of entitlement to service connection for lumbosacral strain was not reopened as new and material evidence was not received.  The Veteran submitted a timely Notice of Disagreement in May 2010.  In a February 2011 rating decision, the RO reopened and granted the issue assigning a noncompensable rating, effective August 24, 2009.  In March 2011, the Veteran submitted a timely Notice of Disagreement and in February 2012 Statement of the Case, the Veteran's claim was denied.  The Veteran submitted a timely substantive appeal.  Subsequently, in January 2016, the RO issued a rating decision increasing the Veteran's service-connected lumbosacral strain disability rating to 10 percent.  Since this grant did not constitute a full grant of the benefits sought on appeal, the claim remains for appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to an initial increased disability rating in excess of 10 percent for lumbosacral strain, TDIU, and entitlement to nonservice-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran experienced hepatitis A during service and resolved prior to separation from the military.

2. Hepatitis C was not shown to be present in service or until many years after service, and has not been shown by competent and credible evidence to be otherwise etiologically related to such active duty.


CONCLUSION OF LAW

The Veteran's current hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter dated September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished as to the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA incorporated the Veteran's in-service treatment records into his claims file.  In addition, post-service treatment records from the Veteran's private doctors have been incorporated into the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in October 2009, March 2011, and an addendum VA opinion in January 2013.  These opinions involved a thorough review of the claims file and the opinions were was supported by a sufficient rationale.  Therefore, the Board finds that the reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303 (b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309 (a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Here, the Board notes that the Veteran has been diagnosed with hepatitis C which are not subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309 (a).  As such, the Veteran cannot establish service connection solely based on lay statements of continuity of symptomatology since service.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran alleges he contracted hepatitis C during his military service.  Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was that, while population studies suggest hepatitis C can be sexually transmitted, the chance for such transmission is well below comparable rates for HIV/AIDS or hepatitis B infection.  Moreover, the source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may come from blood-contaminated cuts or wounds, contaminated medical equipment, or multi-dose vials of medications.  It was concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Turning to the evidence of record, according to the Veteran's service treatment records, in an entry dated September 8, 1975, the Veteran reported stomach cramps, dizziness, red and glassy eyes for a week which was blurry with dizziness, and indigestion before and after eating with a taste of bile left in the mouth.  He vomited once, felt malaise, and had watery stood.  He had no history of hepatitis but it was noted that his condition was "[l]ikely hepatitis."  In a September 19, 1975, record, the Veteran was diagnosed with viral hepatitis, type A, HAA negative, and no history of drug abuse was noted.  However, in September 29, 1975, a clinical evaluation noted the Veteran had "multiple drug abuse."  In an undated Disposition Form, the Veteran was hospitalized with "acute viral hepatitis, a disease which is usually a mild, self-limited illness, and you are not ready to return to duty."  Finally, according to the September 1976 Report of Medical Examination prior to separation from service, there was no indication the Veteran had hepatitis A or hepatitis C.  It was noted, however, that the Veteran had a tattoo on his left arm and that he was a "drug abuser (rehab failure)."  In a September 1976 Report of Medical History, the Veteran stated he was in good health and denied jaundice or hepatitis.  He also denied having or ever having venereal disease such as syphilis or gonorrhea. 

It is undisputed that the Veteran has a current diagnosis of hepatitis C.  However, there is no indication from his post-service treatment records that this diagnosis stemmed from his military service. 

In October 2009, the Veteran was underwent a VA general medical examination where according to the report, the Veteran stated he had a history of hepatitis C, which was diagnosed a few years ago but was presently not undergoing treatment.  The Veteran had a history of tattoos, unprotected sex, and transfusion in 1988.  The impression noted hepatitis C and the Veteran was presently not on medication.  He also denied any sexually transmitted diseases.  The Veteran's "last blood work revealed a hepatitis C viral load came back to be 8640000 and hepatitis C viral geno type was 1 with normal alkaline phosphatase, AST of 57 and ALT of 58." 

In March 2011, the Veteran underwent another VA examination where it was noted that the Veteran believed he obtained his hepatitis C during service in 1973.  The report indicated the following:

Regarding risk factors, the [V]eteran states he was a driver in the service.  He did not work in the medical field.  He was not involved in combat.  He received a tattoo in 1973 on the left shoulder, a blood transfusion in 1987 or 1988, has a history of cocaine use and alcohol abuse, unprotected sex with sexually transmitted diseases.  He denies IV drug abuse.  No
known exposure through skin or mucous membranes.  No history of hemodialysis.

Upon review of the evidence of record, the Veteran's lay statements, and his risk factors, the VA examiner opined:

This [V]eteran has multiple risk factors for the acquisition of hepatitis C viral infection including tattoo, blood transfusion, unprotected sex and cocaine use.  None of these factors would be considered more likely than the others to be primarily responsible for the development of hepatitis C infection.  All of the above are important risk factors.  The exact etiology of this [V]eteran[']s hepatitis C virus infection cannot be determined without resorting to speculation.  Assigning an exact or relative likelihood to any specific etiology would call for mere speculation.

Finally, in January 2013, an addendum VA opinion was issued where the VA examiner stated that upon review of the evidence of record, the Veteran was not diagnosed with hepatitis C during service.  Rather, he was diagnosed with hepatitis A.  Therefore, the VA examiner was asked to opine on the likelihood that he hepatitis C was due to a tattoo created during his military service. 

The VA examiner cited to the medical reference UpToDate, in an article entitled
"Epidemiology and transmission of hepatitis C virus infection" where:

TRANSMISSION - Most patients infected with HCV in the United States and Europe acquired the disease through intravenous drug use or blood transfusion, the latter of which has become rare since routine testing of the blood supply for HCV was begun in 1990.

No identifiable risk factors for HCV infection during the previous six months can be identified in up to 44 percent of cases with new infections. This rate is similar to that seen with acute hepatitis A or B infection. However, after careful questioning, most of these patients give a past history of high-risk behavior (such as injection drug use), and many are from low socioeconomic strata which is known to be associated with a greater risk of hepatitis. Some of these risk factors were elucidated in a case control study from the United States involving 2316 HCV positive blood donors in whom the following HCV risk factors were identified:
- Intravenous drug use - odds ratio 49.
- Blood transfusion - odds ratio 10.9
- Sex with an intravenous drug user - odds ratio 6.3
- Having been in jail more than three days - odds ratio 2.9
- Religious scarification - odds ratio 2.8
- Having been struck or cut with a bloody object - odds ratio 2.1
- Pierced ears or body parts - odds ratio 2.0
- Immunoglobulin injection - odds ratio 1.6

Consequently, the VA examiner determined that the "highest applicable odds ratio would be due to his blood transfusion prior to 1990 (after service), with other risk factors being significantly less likely.  Therefore, it is considered less likely than not that this [V]eteran's Hepatitis C is due to a tattoo in service, and less likely than not that the Hepatitis C is etiologically related to military service." 

In light of the totality of the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection for hepatitis C must be denied.

Although the Board accepts that the Veteran had hepatitis A during service based on his lay statements and the service treatment records, there is no evidence that the Veteran had hepatitis C.  Rather, the record demonstrates a post-service onset of the Veteran's hepatitis C.  This is evidenced by the post-service treatment records indicating the Veteran was positive for hepatitis C. 

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  As such, the Board has considered the Veteran's assertions that his hepatitis C is due to his military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as his symptomatology.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

Given the complex nature of the Veteran's hepatitis A during service, his current condition and in light of the conclusion of the VA examination findings that the Veteran had hepatitis A, not hepatitis C, during service, the Board concludes that the Veteran's statements and opinions as to diagnosis and etiology are of minimal probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The record is also negative for competent medical evidence of a link between the Veteran's hepatitis C and service.  Regarding the Veteran's illegal drug abuse during service, although it was noted the Veteran did abuse drug during service, there is no indication it was intravenous drug use and the Veteran himself stated he did not have history of intravenous drug use during service.  Nevertheless, even assuming arguendo that the Veteran contracted hepatitis C from his illegal drug use during service, the Veteran's illegal substance abuse constitutes willful misconduct, and service connection for hepatitis C based on intravenous or intranasal drug abuse cannot be established.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301 (2016).

The Board has also considered the evidence of other risk factor during service, specifically, high-risk sexual activity and a tattoo, which the Veteran denied.  Board notes that the in-service treatment records are silent for any treatment for, or diagnosis of, sexual transmitted diseases.  In addition, regarding the Veteran's tattoo, in January 2013, the VA examiner stated it was less likely than not that his tattoo during service led to his hepatitis C.  As such, the record does not indicate that the Veteran contracted the hepatitis C during his military service. 

The Board also notes that the Veteran has not contended that any other incident of his military service led to his currently diagnosed hepatitis C, and there is no evidence of record which so suggests.  The Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor.  He did not do so.  See 38 U.S.C.A. § 5107 (a) (It is the claimant's responsibility to support a claim for VA benefits).

The Board is certainly aware of the fact that it may, and often does, take many years from the time of initial infection until the time that symptoms may be sufficient to cause an individual to seek diagnostic testing.  However, the fact remains that the Veteran first tested positive for hepatitis C infection in September 2002, over twenty five years after he was separated from service.  This lengthy period between service and the initial confirmation of the disability provides highly probative evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, based on the evidentiary posture as discussed herein, service connection for hepatitis C is not warranted.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

As to the issue of entitlement to an initial increased disability rating in excess of 10 percent for lumbosacral strain, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The Board finds that the VA examination reports of record do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to address the deficiencies noted above.

The Board finds that the Veteran's claim for TDIU and a nonservice-connected pension is inextricably intertwined with the claim being further developed.  Therefore, a decision on these interrelated claims must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (reiterating that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim). 

Additionally, the Board notes that the Veteran filed his claim for nonservice-connected pension benefits in August 2009.  Therefore, the Board must calculate his income for the initial 12-month annualization period beginning August 2009.  See 38 C.F.R. § 3.271 (a).  To this point, the Veteran has only provided income and medical expense information for the period from November 1995 to November 2000.  Given these facts and absent updated financial information - including information regarding the Veteran's income, net worth, and recurring medical expenses - VA does not have adequate evidence on which to base a decision. 

On remand, the Veteran should be afforded an opportunity to submit records regarding his financial status, including his income and medical expenses, from August 2009 to the present.  Thereafter, to the extent possible, the AOJ should recalculate the Veteran's countable income for each year, and ascertain whether any verified expense or exclusion during each 12-month annualized period reduces the Veteran's countable income for VA purposes for any such 12-month period.  In calculating the Veteran's countable income, the AOJ should detail the methodology used to do so and note if each verified expense is a one-time expense or recurring expense.  See 38 C.F.R. §§ 3.660, 3.661 (2016).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Schedule the Veteran for a VA examination to ascertain the nature and severity of his lumbosacral strain.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158   (2016), the examination report should record the results of range of motion testing of the lumbosacral spine for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done and why.  Failure to do so will result in the examination report being found inadequate.

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the lumbar spine is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  

If any of the requested tests cannot be provided, it should be explained why.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also provide an opinion as to the functional impact of the Veteran's service-connected disabilities, considered in combination, on her ability to maintain substantially gainful employment consistent with his educational and occupational history, without regard to age or non-service-connected disabilities.  A complete rationale must be provided for any opinion expressed.

3. Contact the Veteran and request that he provide updated information regarding his net worth, income, and medical expenses, from August 2009 to the present. 

Thereafter, to the extent possible, recalculate the Veteran's countable income for each year from October 2009 to the present, and ascertain whether any verified expense or exclusion during each 12-month annualized period reduces the Veteran's countable income for any such 12-month period.  In doing so, the AOJ should detail the methodology used to do so and note if each verified expense is a one-time expense or recurring expense.  See 38 C.F.R. §§ 3.660, 3.661 (2016).

4. Upon completion of the foregoing, review the development undertaken to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims should be readjudicated, considering all applicable laws and regulations.  If the claims are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


